Exhibit 10.7

EMPLOYMENT AGREEMENT

AGREEMENT

made and entered into in Seattle, Washington, by and between MICROVISION, Inc.
(the "Company"), a Delaware corporation with its principal place of business in
Seattle, Washington, and Perry Mulligan ("Executive"), effective as of November
21, 2017(the "Effective Date").



WHEREAS,

subject to the terms and conditions hereinafter set forth, the Company wishes to
employ Executive as its Chief Executive Officer and Executive wishes to accept
such employment;



NOW, THEREFORE,

in consideration of the foregoing premises and the mutual promises, terms,
provisions and conditions set forth in this Agreement, the parties hereby agree:



Employment. Subject to the terms and conditions set forth in this Agreement, the
Company hereby offers, and Executive hereby accepts, employment.

Term. Subject to earlier termination as hereafter provided, Executive's
employment hereunder shall be for an initial term of two (2) years, commencing
as of the Effective Date of this Agreement ("Employment Term"), subject to
earlier termination as set forth in Section 5 below. Following the expiration of
the Employment Term, this Agreement shall be automatically renewed for
successive one (1) year periods ("Renewal Term") unless, at least ninety (90)
days prior to the expiration of the Employment Term or the then current Renewal
Term, either party provides the other with written notice of intention not to
renew, in which case this Agreement shall terminate as of the end of the
Employment Term or the Renewal Term, as applicable. If this Agreement is
renewed, the terms of this Agreement during any Renewal Term shall be the same
as the terms in effect immediately prior to such renewal (including but not
limited to, the provisions set forth in Sections 4 and 5 below), subject to any
changes or modifications as mutually may be agreed between the Parties as
evidenced in a written instrument signed by both the Company and Executive.
"Term" as used in this Agreement without further modification shall mean the
Employment Term together with any Renewal Term.

Capacity and Performance.

During the Term, Executive shall serve the Company as its Chief Executive
Officer, reporting to the Company's Board of Directors (the "Board"). In
addition, and without further compensation, Executive may also serve as a member
of the Board. In addition, Executive may also serve as a director and/or officer
of one or more of the Company's Affiliates, if so elected or appointed from time
to time.

During the Term, Executive shall be employed by the Company on a full-time basis
and shall perform such duties as are intrinsic to his position and such other
duties and responsibilities on behalf of the Company and its Affiliates as may
reasonably be designated from time to time by the Board or by its designees.

--------------------------------------------------------------------------------



During the Term, Executive shall devote his full business time and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder. Executive shall not
actively engage in any other business activity during the Term, but may
participate in industry, trade, professional, charitable and community
activities and manage personal investments so long as such activities, either
individually or in the aggregate, do not unreasonably conflict with the
interests of the Company and its Affiliates or unreasonably interfere with the
discharge of Executive's responsibilities to the Company and its Affiliates.
Executive may serve on the boards of directors of other companies only with the
prior express permission of the Board.

Compensation and Benefits. As compensation for all services performed by
Executive under and during the Term and subject to performance of Executive's
duties and of the obligations of Executive to the Company and its Affiliates,
pursuant to this Agreement or otherwise:

Base Salary. Beginning with the Effective Date, the Company shall pay Executive
an annual base salary at the rate of Three Hundred Fifty Thousand Dollars
($350,000) per year (the "Base Salary"), payable in accordance with the payroll
practices of the Company for its executives and subject to annual review by the
Board or a committee thereof and to such adjustment as the Board or a committee
thereof, in its sole discretion, may from time to time determine. No decrease
may be made in Executive's Base Salary without the prior written consent of the
Executive

Bonus Compensation. During the Term, Executive will be eligible for an annual
bonus opportunity (the "Bonus") at a level commensurate with his position and
responsibilities as Chief Executive Officer of the Company, as reasonably
determined by the Board or a committee thereof ("Target Bonus"). The Parties
agree that the target equivalent of such Bonus will be no less than 50% of the
Base Salary. The actual amount of the payment under any Bonus shall be
determined in good faith by the Board or a committee thereof, based on its
assessment, in its discretion, of Executive's performance and that of the
Company against appropriate and reasonably attainable goals established by the
Board or a committee thereof after consultation with Executive, in the calendar
year following the performance year. To the extent consistent with bonus
opportunities (and payments thereunder) awarded to other executive officers of
the Company whose compensation is subject to Section 162(m) of the Code, the
Board or a committee thereof may structure any Bonus for Executive with the
intent that it comply with the performance-based compensation exception
requirements under Section 162(m), provided that the Target Bonus shall not go
below 50% of the Base Salary. Any Bonus compensation earned by Executive shall
be paid to Executive in the calendar year following the performance year, no
later than bonus payments to other Executives and in all events by December 31
of such following year.

Long Term Incentives. As soon as reasonably practicable following the Effective
Date, Executive will be awarded (i) an option to purchase 125,000 shares of the
Company's common stock (the "Option"), and (ii) a grant of 125,000 restricted
stock units (the "RSU Award", and together with the Option, the "Awards"), with
each of the Awards vesting in equal amounts annually over four years, in each
case with a vesting commencement date of

-2-

--------------------------------------------------------------------------------



November 13, 2017. The Awards will be granted pursuant the Company's 2013 Equity
Incentive Plan (the "Plan") and the applicable stockholders' agreement. The
terms and conditions of the Awards will be as set forth in separate award
agreements (the "Award Agreements"). Each Award will be subject to the terms and
conditions of the Plan, the applicable Award Agreement, the applicable
stockholders' agreement, and any other restrictions and limitations generally
applicable to the equity of the Company or equity awards held by Company
executives or otherwise imposed by law.

Vacations. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation per year to be taken at such times and intervals as shall be
determined by Executive, subject to the reasonable business needs of the
Company. Vacation shall otherwise be governed by the policies of the Company, as
in effect from time to time; provided, however, that nothing in Company policy
or practice shall prevent Executive from receiving pay for accrued but unused
vacation at the time of Executive's termination from employment pursuant to the
terms of this Agreement.

Relocation. Executive will be required to relocate on a full-time basis to the
Seattle, Washington area. The Company will pay or reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive in connection with his
relocation on a full-time basis to the Seattle area (including expenses related
to interim temporary housing), up to a maximum amount of $75,000 (the
"Relocation Amount"), in each case subject to Executive's employment by the
Company through the date the reimbursable obligation is incurred, or as
applicable, the date the payment is paid. The Relocation Amount will consist of
two parts: (i) reimbursement for up to $25,000 for any expenses that are
incurred (based on submitted documentation) in connection with or within two
months following the execution of this Agreement; and (ii) two equal payments of
$25,000 each (in a total amount of $50,000), with the first payment payable
following Executive's execution of this Agreement and the second payment payable
on January 1, 2018, to pay for Executive's relocation expenses without need for
submitted documentation. Any expenses that are reimbursed under this Section 4.e
will be paid to Executive not later than March 15, 2018.

Other Benefits. During the Term and subject to any contribution therefore
generally required of employees of the Company, Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for executives or employees of the Company generally, except to the extent such
plans provide a category of benefit (for example, but without limitation,
severance) otherwise provided to Executive pursuant to this Agreement. Such
participation shall be subject to the terms of the applicable plan documents and
generally applicable Company policies. The Company may alter or terminate its
employee benefit plans at any time, as it, in its sole judgment, determines to
be appropriate.

Business Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the performance of
his duties and responsibilities hereunder, subject to such policies as may be
established by the Company from time to time, any maximum annual limit or other
restrictions on such expenses and to provision of such reasonable substantiation
and documentation as may be specified by the Company from time to time. Any such
payment or reimbursement that could constitute "nonqualified deferred
compensation" subject to Section 409A of the Code shall be subject to the

-3-

--------------------------------------------------------------------------------



requirements that: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year may not affect the expenses eligible for
payment or reimbursement in any other taxable year, (ii) the payment or
reimbursement must be made, if at all, not later than December 31 of the
calendar year following the calendar year in which the expense was incurred, and
(iii) any right that Executive may have to reimbursement shall in no event be
subject to liquidation or exchange for any other benefit.

Termination of Employment and Severance Benefits. Notwithstanding the provisions
of Section 2 hereof, Executive's employment hereunder shall terminate prior to
the expiration of the Term under the following circumstances:

Death. In the event of Executive's death during the Term, Executive's employment
hereunder shall immediately and automatically terminate. In such event, the
Company shall pay to Executive's designated beneficiary or, if no beneficiary
has been designated by Executive, to his estate: (i) any earned and unpaid Base
Salary, payable on the Company's next regular pay day following termination,
(ii) any vacation time earned but not used through the date of termination,
payable on the Company's next regular pay day following the termination, (iii)
any bonus compensation for the year preceding that in which the termination
occurs and unpaid on the date of termination ("Awarded Bonus"), payable in
accordance with Section 4.b hereof, (iv) subject to Section 4(f) above, any
reimbursable business expenses incurred by Executive but not yet reimbursed on
the date of termination, provided that such expenses and required substantiation
and documentation are submitted within sixty (60) days of termination, with
reimbursement being made promptly after receipt of documentation (amounts
provided in (i) through (iv), "Final Payment"); and (v) payment for a pro-rata
portion of Executive's Bonus for the year in which the termination occurs in the
event that bonuses are paid to other officers of the Company for the same year
and provided that the timing of such pro-rata bonus payment will be made in the
same form of consideration and at the same time as the bonus payments made to
other officers. The Company shall also make provision, in a manner consistent
with Section 409A of the Code, such that for a period of up to twelve (12)
months following Executive's death Executive's surviving spouse, if any, and his
surviving dependents, if any, if they are eligible for and elect continuation of
health coverage pursuant to the so-called "COBRA" coverage-continuation
provisions applicable to the Company's group health plan, shall be required to
contribute to such coverage only so much as they would have contributed for
comparable family coverage had Executive continued to be employed. The Company
shall have no further obligations to Executive.

Disability.

To the extent permitted by applicable law, the Company may terminate Executive's
employment hereunder, upon notice to Executive, in the event that Executive
becomes disabled during his employment hereunder through any illness, injury,
accident or condition of either a physical or psychological nature and, as a
result, is unable to perform substantially all of his duties and
responsibilities hereunder, with or without reasonable accommodation as required
by law, for a period of more than one hundred twenty (120) days during any
period of three hundred and sixty-five (365) consecutive calendar days. In the
event of such termination, the Company shall pay Executive the Final Payment and
payment for a pro-rata portion of Executive's Bonus for

-4-

--------------------------------------------------------------------------------



the year in which the termination occurs in the event that bonuses are paid to
other officers of the Company for the same year and provided that the timing of
such pro-rata bonus payment will be made in the same form of consideration and
at the same time as the bonus payments made to other officers. The Company shall
also make provision, in a manner consistent with Section 409A of the Code, such
that for a period of up to twelve (12) months following such termination
Executive and his family members, to the extent they are eligible for and elect
continuation of health coverage (including pursuant to the so-called "COBRA"
coverage-continuation provisions applicable to the Company's group health plan),
shall be required to contribute to such coverage only so much as they would have
contributed for comparable family coverage had Executive continued to be
employed. The Company shall have no further obligations to Executive.

Prior to termination as provided at clause i. above, the Board may designate
another employee to act in Executive's place during any period of Executive's
disability. Notwithstanding any such designation, Executive shall continue to
receive the compensation and benefits in accordance with Sections 4.a through
4.d and benefits in accordance with Section 4.e, to the extent permitted by the
then-current terms of the applicable benefit plans, until Executive becomes
eligible for disability income benefits under the Company's disability income
plan or until the termination of his employment, whichever shall first occur.

While receiving disability income payments under the Company's disability income
plan, Executive shall not be entitled to receive any Base Salary under Section
4.a hereof, but shall continue to participate in Company benefit plans in
accordance with Section 4.e and the terms of such plans, until the termination
of his employment.

If any question shall arise as to whether during any period Executive is
disabled as described above, a determination of whether Executive has a
disability shall be made by Executive's health care provider. In the event the
Company questions the medical opinion of Executive's health care provider, the
Company may require Executive to obtain a second opinion from a different health
care provider chosen by the Company at its own expense. If there is a conflict
between the opinion of Executive's health care provider and the opinion of the
Company's selected health care provider, the Company may require Executive to
obtain a third opinion from a health care provider jointly approved by the
Company and Executive at the Company's expense, and this third opinion shall be
binding on Executive and the Company. Any such determination of disability under
this Section 5.b.iv is not intended to alter any benefits any party may be
entitled to receive under any long-term disability insurance policy carried by
either the Company or Executive with respect to Executive, which benefits shall
be governed solely by the terms of any such insurance policy. If Executive fails
to submit to a medical examination at the request of the Company as provided
above, the Company's determination of the issue shall be binding on Executive.

By the Company for Cause. The Company may terminate Executive's employment
hereunder for Cause at any time upon notice to Executive setting forth in
reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable

-5-

--------------------------------------------------------------------------------



judgment, shall constitute Cause for termination: (i) Executive's repeated
willful failure to perform, or gross negligence in the performance of, his
duties and responsibilities to the Company or any of its Affiliates; (ii) fraud,
embezzlement or other dishonesty with respect to the Company or any of its
Affiliates; (iii) breach of any of his obligations under Section 7, 8 or 9
hereof or (iv) commission of a felony or other crime involving moral turpitude.
Upon termination of Executive's employment hereunder for Cause, the Company
shall have no further obligations to Executive other than to pay Executive the
Final Payment.

By the Company Other than for Cause. The Company may terminate Executive's
employment hereunder other than for Cause at any time upon notice to Executive.
In the event of such termination during the Employment Term or a Renewal Term,
then, the Company (i) shall pay Executive (A) the Final Payment, (B) severance
pay in an amount equal to twelve (12) months of Base Salary, at the rate in
effect at the date of termination, and (C) a pro-rata portion of Executive's
Bonus for the year in which the termination occurs in the event that bonuses are
paid to other officers of the Company for the same year, or, if the Bonus for
the year of termination has not yet been determined, a pro-rata portion of the
Bonus paid or payable to Executive for the most recently completed fiscal year
of the Company for which an annual bonus was paid or is payable to Executive (in
each case, with the pro-rata amount determined by multiplying the amount of such
full-year bonus by a fraction, the numerator of which is the number of days
during the fiscal year of termination that Executive was employed by the Company
and the denominator of which is three hundred and sixty-five (365)): (If
termination happens in 2018 and the Bonus for the year has not been determined,
the pro-rata amount would be calculated using the 2017 Bonus amount paid or
payable for the previous CEO) ; and (ii) shall reimburse Executive a monthly
amount equal to the amount the Company contributes from time to time to group
medical, dental and/or vision insurance premiums (as applicable) for its active
employees (the "Monthly Premium Payment"), until the earlier of (x) the end of
the Severance Period (as defined below) or (y) the date Executive and his
dependents are no longer entitled to coverage under COBRA or Company plans (the
"COBRA Period"); provided that Executive timely elects to continue his
participation and that of his eligible dependents in such plans, is entitled to
continue such participation under applicable law and plan terms and pays the
remainder of the premium cost from month to month in accordance with the
schedule established by the Company. Any obligation of the Company to Executive
under clause (i) or (ii) hereof, however, shall be reduced by any other payments
from the Company to which Executive is entitled as a result of termination
(exclusive of any Final Payment due) and is conditioned on Executive signing and
delivering to the Company, not later than the earlier of (a) sixty (60) days
after termination of employment or (b) the deadline for consideration and
execution thereof specified in the reasonable form of release of claims to be
provided to Executive by the Company at the time Executive's employment
terminates (the "Employee Release"), and such deadline therein, together with
the end of any applicable revocation period, the "Release Deadline"). Severance
pay and Bonus to which Executive is entitled hereunder shall be payable pro-rata
at the Company's regular payroll periods during the twelve (12) month period
immediately following termination of Executive's employment (the "Severance
Period"), with the first payment being made on the Company's next regular payday
following the Release Deadline, but retroactive to the next business day
following the date of termination of employment; provided, that no payment will
be made prior to the effective date of the Employee Release and that if at the
relevant time Executive is a Specified Employee, so much of the amounts payable
hereunder as constitutes nonqualified deferred compensation

-6-

--------------------------------------------------------------------------------



subject to Section 409A of the Code and that would be payable during the
six-month period following Executive's termination shall instead be accumulated
and paid in a single sum upon the day after the conclusion of such six-month
period.

By Executive for Good Reason. Executive may terminate his employment hereunder
for Good Reason provided that (A) he gives notice to the Company within ninety
(90) days of Executive's knowledge of the initial occurrence of the event or
condition constituting Good Reason, setting forth in reasonable detail the
nature of such Good Reason; (B) the Company fails to cure within thirty (30)
days following such notice; and (C) Executive terminates his employment within
thirty (30) days following the end of the thirty (30)-day cure period (if the
Company fails to cure). The following shall constitute Good Reason for
termination by Executive: (i) failure of the Company to continue Executive in
the position of Chief Executive Officer; (ii) material diminution in the nature
and scope of Executive's responsibilities, duties, authority, and reporting up
requirements of Executive, provided, however, that the Company's failure to
continue Executive's appointment or election as a director or officer of one of
the Company's Affiliates and any diminution of the business at the Company or
any of its Affiliates shall not constitute "Good Reason"; (iii) material failure
of the Company to provide Executive with the Base Salary and benefits in
accordance with the terms of Section 4 hereof; or (iv) relocation of Executive's
office more than thirty-five (35) miles from the then-current location of the
Company's principal offices without his consent. In the event of termination in
accordance with this Section 5.e during the Employment Term or Renewal Term,
then Executive will be entitled to the same pay and benefits he would have been
entitled to receive had Executive been terminated by the Company other than for
Cause in accordance with Section 5.d above; provided that Executive satisfies
all conditions to such entitlement, including without limitation the timely
signing of an effective Employee Release, in accordance with the requirements
set forth in Section 5.d.

By Executive Other than for Good Reason. Executive may terminate his employment
hereunder at any time upon sixty (60) days' notice to the Company. In the event
of termination by Executive pursuant to this Section 5.f, the Board may elect to
waive the period of notice, or any portion thereof, and, if the Board so elects,
the Company will pay Executive the Base Salary for the notice period (or for any
remaining portion of the period) and the Final Payment. The Company shall have
no further obligation to Executive.

Upon a Change of Control.

If a Change of Control occurs and the Company terminates Executive's employment
hereunder other than for Cause during the Employment Term or Renewal Term and
within two (2) years following such Change of Control or Executive terminates
his employment hereunder for any reason during the Employment Term or Renewal
Term and within two (2) years following such Change of Control, then, in lieu of
any payments to or on behalf of Executive under Section 5.d or 5.e hereof, the
Company, in addition to providing Executive the Final Payment, (A) shall pay
Executive an amount equal to one year of Base Salary at the rate in effect at
the date of termination or, if higher, on the date of the Change of Control plus
a payment equal to the Target Bonus for which Executive is eligible, which
amount shall be payable in a single lump sum within ten (10) business days
following the Employee Release Deadline and (B)

-7-

--------------------------------------------------------------------------------



shall pay the full cost of Executive's continued participation in the Company's
group health and dental plans for two years or, if less, for so long as
Executive remains entitled to continue such participation under applicable law.
In addition, 100% of those Options, or any subsequently-awarded options, which
are not exercisable and which have not been exercised and have not expired or
been surrendered or cancelled, shall become exercisable upon such termination
and shall otherwise be and remain exercisable in accordance with the terms of
the Plan. Further, 100% of those restricted stock units which have not vested
shall vest immediately upon such termination, in accordance with the terms of
the Plan. The obligations of the Company hereunder, however, other than for the
Final Payment, if any, are subject to Executive signing a timely and effective
Employee Release in accordance with the rules specified in subsection (d) above.
Notwithstanding the generality of the foregoing, (i) if the Change of Control is
not a "change in control event" (as that term is defined at Section
1,409A-3(i)(5) of the Treasury Regulations), so much of the amounts described in
this paragraph as does not exceed the amounts that would have been payable to
Executive under Section 5.d. or Section 5.e., as the case may be, had
termination occurred prior to the Change of Control, and that constitutes
nonqualified deferred compensation subject to Section 409A of the Code, shall be
paid in the same manner and on the same schedule as described in Sections 5.d.
and 5.e., and (ii) if at the relevant time Executive is a Specified Employee, so
much of the amounts payable hereunder as constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that would be payable
during the six-month period following Executive's termination shall instead be
accumulated and paid in a single lump sum upon the day after the conclusion of
such six-month period.

Certain Additional Payments by the Employer.

Payments under this Agreement shall be made without regard to whether the
deductibility of such payments (or any other payments or benefits to or for the
benefit of Executive) would be limited or precluded by Section 280G of the Code
("Section 280G") and without regard to whether such payments (or any other
payments or benefits) would subject Executive to the federal excise tax levied
on certain "excess parachute payments" under Section 4999 of the Code (the
"Excise Tax"). If any portion of the payments or benefits to or for the benefit
of Executive (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
"excess parachute payment" within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the "Excess Parachute Payments"),
the Company shall promptly pay (and to the extent practicable, no later than ten
(10) days prior to the date Executive is required to make any Excise Tax payment
to the Internal Revenue Service) to Executive an additional amount (the
"gross-up payment") that after reduction for all taxes (including but not
limited to the Excise Tax) with respect to such gross-up payment equals the
Excise Tax with respect to the total of the Excess Parachute Payments and the
gross-up Payment. The gross-up payment will be made within 60 days following the
date on which Executive remits the related taxes to the taxing authorities, in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).

-8-

--------------------------------------------------------------------------------



The determination as to whether Executive's payments and benefits include Excess
Parachute Payments and, if so, the amount of such payments, the amount of any
Excise Tax owed with respect thereto, and the amount of any gross-up payment
shall be made at the Company's expense by PricewaterhouseCoopers LLP or by such
other certified public accounting firm as the Committee may designate prior to a
Change of Control (the "accounting firm"). Notwithstanding the foregoing, if the
Internal Revenue Service shall assert an Excise Tax liability that is higher
than the Excise Tax (if any) determined by the accounting firm, the Company
shall, promptly (and to the extent practicable, no later than ten (10) days
prior to the date Executive is required to make any Excise Tax payment to the
Internal Revenue Service) augment the gross-up payment to address such higher
Excise Tax liability.

"Change of Control" means the occurrence of any of the following events after
the Effective Date:

The acquisition by any Person or group of the ultimate beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) of more than 50% of the then
outstanding securities of the Company entitled to vote generally in the election
of directors; excluding, however, the following: (i) any acquisition directly
from the Company (other than any acquisition by virtue of the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was itself acquired directly from the
Company); (ii) any acquisition by the Company; (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any corporation controlled by the Company; (iv) any acquisition by
Executive, by any Executive Related Party (as defined herein) or by a group of
which Executive is a member; or (v) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of this
subsection g.(iii)(A); or

Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election, by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

A reorganization, recapitalization, merger or consolidation (a "Corporate
Transaction") of the Company, unless (i) securities representing more than 50%
of the then outstanding securities entitled to vote generally in the election of
directors of the Company or the corporation resulting from or surviving such
Corporate Transaction (or the ultimate parent of the Company or such corporation
after such Corporate Transaction) are beneficially owned subsequent to such
Corporate Transaction by the Person or Persons who were the beneficial owners of
the outstanding securities of

-9-

--------------------------------------------------------------------------------



the Company entitled to vote generally in the election of directors immediately
prior to such Corporate Transaction, in substantially the same proportions as
their ownership immediately prior to such Corporate Transaction, (ii) no Person
(excluding any corporation resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of the Company of such corporation
resulting from such Corporate Transaction) ultimately beneficially owns,
directly or indirectly, more than 50% of the then outstanding securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from or surviving such Corporate Transaction (or the
ultimate parent of the Company or such corporation after such Corporate
Transaction) except to the extent that such ownership existed prior to the
Corporate Transaction; and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or

The sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

For purposes of this definition, securities entitled to vote generally in the
election of directors that are issuable upon exercise of an exercise, conversion
or exchange shall be deemed to be outstanding. In addition, for purposes of this
definition, the following terms have the meanings set forth below:

A Person shall be deemed to be the "owner" of any securities of which such
Person would be the "beneficial owner," as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

"Person" has the meaning used in Section 13.d of the Exchange Act, except that
"Person" does not include (i) Executive, an Executive Related Party, or any
group of which Executive or Executive Related Party is a member, or (ii) the
Company or a wholly owned subsidiary of the Company or an employee benefit plan
(or related trust) of the Company or of a wholly owned subsidiary.

An "Executive Related Party" means any affiliate or associate of Executive other
than the Company or a subsidiary of the Company. The terms "affiliate" and
"associate" have the meanings given in Rule 12b-2 under the Exchange Act; the
term "registrant" in the definition of "associate" means, in this case, the
Company.

Effect of Termination. The provisions of this Section 6 shall apply to
termination of employment pursuant to Section 5 or otherwise.

Payment by the Company in accordance with the applicable termination provision
of Section 5, if any, shall constitute the entire obligation of the Company to
Executive. Executive shall promptly give the Company notice of all facts
necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 5.d, 5.e or
5.g hereof.

-10-

--------------------------------------------------------------------------------



Except for medical, dental and vision plan coverage continued pursuant to
Section 5.d, 5.e or 5.g hereof, benefits shall terminate pursuant to the terms
of the applicable benefit plans based on the date of termination of Executive's
employment without regard to any payments to Executive following such date of
termination.

Provisions of this Agreement shall survive expiration of the Employment Term and
any termination hereunder if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of Executive under Sections 7, 8 and 9 hereof. The
obligation of the Company to make payments to or on behalf of Executive under
Section 5.d, 5.e or 5.g hereof is expressly conditioned upon Executive's
continued full performance of obligations under Sections 7, 8 and 9 hereof.
Executive recognizes that, except as expressly provided in Section 5.d, 5.e or
5.g no compensation is earned after termination of employment.

Confidential Information.

Executive acknowledges that the Company and its Affiliates continually develop
Confidential Information, that Executive may in the future develop Confidential
Information for the Company or its Affiliates and that Executive has in the past
and may in the future learn of Confidential Information during the course of
employment. Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information and shall not
use or disclose to any Person (except as required by applicable law or for the
proper performance of his duties and responsibilities to the Company and its
Affiliates hereunder) any Confidential Information obtained by Executive
incident to his employment or other association with the Company or any of its
Affiliates. Executive understands that this restriction shall continue to apply
after his employment terminates, regardless of the reason for such termination.
Nothing in this Agreement limits, restricts or in any other way affects
Executive's communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.
Executive cannot be held criminally or civilly liable under any federal or state
trade secret law for disclosing a trade secret (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed under seal in a
lawsuit or other proceeding.   Notwithstanding this immunity from liability,
Executive may be held liable if Executive unlawfully accesses trade secrets by
unauthorized means.

All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the "Documents"), whether or not
prepared by Executive, shall be the sole and exclusive property of the Company
and its Affiliates. Executive shall reasonably safeguard all Documents and shall
surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in Executive's possession or control.

-11-

--------------------------------------------------------------------------------



Assignment of Rights to Intellectual Property.

Executive shall promptly and fully disclose all Intellectual Property to the
Company. Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) Executive's full right, title and interest in
and to all Intellectual Property. Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) reasonably
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. Executive will not charge the Company for
time spent in complying with these obligations. All copyrightable works that
Executive creates shall be considered "work made for hire."

For purposes of this Agreement, "Intellectual Property" means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by Executive (whether
alone or with others, whether or not during normal business hours or on or off
Company premises) during Executive's employment; provided, however, that,
pursuant to Section 49.44.140 of the Revised Code of Washington, the text of
which is appended hereto as Exhibit A, the Company shall have no rights to any
invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on
Executive's own time, unless (a) the invention relates (i) directly to the
business of the Company or (ii) to the Company's actual or demonstrably
anticipated research or development; or (b) the invention results from any work
performed by Executive for the Company.

Restricted Activities. Executive agrees that some restrictions on his activities
during and after his employment are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates:

While Executive is employed by the Company and for the twelve (12) month period
immediately following termination of his employment with the Company (the
"Non-Competition Period"), Executive shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company anywhere worldwide. Specifically, but
without limiting the foregoing, Executive agrees not to engage in any manner of
any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company as conducted at any time during
Executive's employment. For the purposes of this Section 9, the business of the
Company shall include all Products and Executive's undertaking shall encompass
all items, products and services that may be used in substitution for Products.
The foregoing, however, shall not prevent Executive's passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.

Executive agrees that, during his employment with the Company, in addition to
complying with the limitations of Section 3.C., he will not undertake any
outside activity, whether or not competitive with the business of the Company or
its Affiliates, that could reasonably give rise to a conflict of interest or
otherwise interfere with his duties and obligations to the Company or any of its
Affiliates and that would not otherwise be prohibited under Section 3.c.

-12-

--------------------------------------------------------------------------------



Executive further agrees that while he is employed by the Company and for twelve
(12) months following termination of his employment (the "Non-Solicitation
Period"), Executive will not solicit any employee of the Company or encourage
any customer or vendor of the Company to terminate or diminish its relationship
with the Company, or, in the case of a customer, to conduct with any Person any
business or activity which such customer conducts with the Company. It shall not
be a violation of this Agreement for Executive to hire, interview, recruit or
otherwise discuss employment or other business relationship with any employee of
the Company that (i) has been given notice of involuntary termination by the
Company, or (ii) responds to a general advertisement or otherwise initiates
contact with Executive for purposes of seeking employment or other business
relationship. For purposes of this Agreement, an employee or customer of the
Company is any Person who was a current employee or customer of the Company at
the time Executive's employment with the Company ended.

For purposes of this Section 9, "Company" shall include Affiliates of the
Company with which Executive has had involvement in the course of his employment
or about which Affiliate or Affiliate's activities he has acquired or received
any Confidential Information until a Change of Control has occurred, after such
time Company shall not be broadened to include any new Affiliates.

Notification Requirement. Until the conclusion of the Non-Competition Period,
Executive shall give notice to the Company of each new business activity he
plans to undertake that could reasonably be construed to potentially violate
Section 7, 8 or 9 above, at least ten (10) business days prior to beginning any
such activity. Such notice shall state the name and address of the Person for
whom such activity is undertaken and the nature of Executive's business
relationship(s) and position(s) with such Person. Executive shall provide the
Company with such other pertinent information concerning such business activity
as the Company may reasonably request in order to determine Executive's
continued compliance with his obligations under Sections 7, 8 and 9 hereof.

Enforcement of Covenants. Executive acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. Executive
agrees that said restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates (as defined in Section 9) and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. Executive further acknowledges that, were he
to breach any of the covenants contained in Sections 7, 8 and 9 hereof, the
damage to the Company would be irreparable. Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary relief against any breach or threatened breach by Executive of any
of said covenants, without having to post bond. So that the Company may enjoy
the full benefit of the covenants contained in Section 9, Executive further
agrees that the Non-Competition Period and the Non-Solicitation Period shall be
tolled, and shall not run, during the period of any breach by Executive of any
of the covenants contained in Section 9. The parties further agree that, in the
event that any provision of Sections 7, 8 or 9 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason

-13-

--------------------------------------------------------------------------------



of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. No claimed breach
of this Agreement or other violation of law attributed to the Company, or change
in the nature or scope of Executive's employment or other relationship with the
Company or any of its Affiliates, shall operate to excuse Executive from the
performance of his obligations under Section 9.

Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound and that Executive is not now subject to any covenants
against competition or similar covenants or any court order or other obligation
that would affect the performance of his obligations hereunder. Executive will
not disclose to or use on behalf of the Company any proprietary information of a
third party without such party's consent.

Arbitration.

Any dispute, controversy or claim between the parties arising out of this
Agreement shall be settled by arbitration conducted in Seattle, Washington in
accordance with the rules and procedures of JAMS for the resolution of
employment disputes (the "Rules") and the laws of the State of Washington.

In the event that a party requests arbitration (the "Requesting Party"), it
shall serve upon the other party (the "Non-Requesting Party") within ninety (90)
days of the date the Requesting Party knew, or reasonably should have known, of
the facts on which the controversy, dispute or claim is based, a written demand
for arbitration stating the substance of the controversy, dispute or claim and
the contention of the Requesting Party. An arbitrator shall be selected in
accordance with the Rules, with the Requesting Party initiating that process
within thirty (30) days of the date it serves demand for arbitration on the
Non-Requesting Party (or such longer period to which the parties shall agree in
writing.).

The function of the arbitrator shall be to determine the interpretation and
application of the specific provisions of this Agreement to the issues submitted
to arbitration. There shall be no right in arbitration to obtain, and no
arbitrator shall have any authority to award or determine, any change in,
addition to, or detraction from, any of the provisions of this Agreement. The
decision of the arbitrator shall be in writing, shall set forth the basis for
the decision and shall be rendered within thirty (30) business days following
the hearing. The decision of the arbitrator acting within the scope of his/her
authority shall be final and binding upon the parties and may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such decision is sought.

The parties involved in the dispute shall divide equally the administrative
charges, arbitrator's fees and related expenses of the arbitration, but each
party shall pay its own legal fees and expenses incurred in connection with such
arbitration.

-14-

--------------------------------------------------------------------------------



Nothing contained herein, however, shall limit the right of the Company to seek
equitable or other relief from any court of competent jurisdiction for violation
of Section 7, 8 or 9 of this Agreement.

Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere in this Agreement. For purposes of this Agreement, the
following definitions apply:

"Affiliates" means any parent and subsidiaries of the Company and any entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by either management authority or equity
interest.

"Code" means the U.S. Internal Revenue Code of 1986, as amended.

"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally known by others with whom they compete or do
business, or with whom they plan to compete or do business. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply; financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships. Confidential Information also includes information that the
Company or any of its Affiliates have received belonging to others with any
understanding, express or implied, that it would not be disclosed. Confidential
Information does not include information which is in the public domain without
fault by Executive or any third party.

Exclusive of Section 5.g.iii of this Agreement, "Person" means an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

"Products" mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company, or prior to a Change of Control, of its Affiliates with which
Affiliate or Affiliate's activities Executive has had involvement in the course
of his employment or about which he has acquired or received any Confidential
Information, together with all services provided or planned by the Company, or
prior to a Change of Control, of its Affiliates with which Executive has had
involvement in the course of his employment or about which Affiliate or
Affiliate's activities he has acquired or received any Confidential Information,
during Executive's employment.

References to termination of employment, retirement, separation from service and
similar or correlative terms mean a "separation from service" (as defined at
Section 1.409A-l(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single "service recipient" with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations. For purposes of Code Section 409A (including, without
limitation, for purposes of Treasury Regulation Section

-15-

--------------------------------------------------------------------------------



1.409A-2(b)(2)(iii)), Executive's right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder will at all times be considered
a separate and distinct payment.

"Specified employee" means an individual who is determined by the Company to be
a specified employee as defined in subsection (a)(2)(B)(i) of Section 409A of
the Code. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A of the Code, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining "specified employee" status. Any such written election
shall be deemed part of this Agreement.

Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

Assignment. Neither the Company nor Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
Executive to one of its Affiliates or to a Person with whom the Company shall
hereafter effect a reorganization, consolidation or merger or to whom the
Company transfers all or substantially all of its business or assets. This
Agreement shall inure to the benefit of and be binding upon the Company and
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

Severability. If any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement; or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a national overnight courier service or
deposited in the United States mail, postage prepaid, and addressed to Executive
at his last known address on the books of the Company or, in the case of the
Company, at its principal place of business, attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.

-16-

--------------------------------------------------------------------------------



Entire Agreement. As of the Effective Date, this Agreement constitutes the
entire agreement between the parties and supersedes all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of Executive's employment.

Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by an expressly authorized representative of
the Company.

Headings. The headings and captions in this Agreement are for convenience only
and in no way define or describe the scope or content of any provision of this
Agreement.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

Governing Law. This Agreement shall be construed and enforced under, and be
governed in all respects by, the laws of the State of Washington, without regard
to the conflict of laws principles thereof; provided, however, that in the event
the Company relocates its principal place of business and Executive's principal
place of work to another state, the laws of that state shall apply without
regard to the conflict of laws principles thereof.

IN WITNESS WHEREOF,

this Agreement has been executed as a sealed instrument by Executive and by the
Company, by its duly authorized representative, as of the date first above
written.



EXECUTIVE

 

 

THE COMPANY:

_________________________________
Perry Mulligan

 

_________________________________
Name:
Title:

 

 

 

-17-

--------------------------------------------------------------------------------

Exhibit A

INVENTION ASSIGNMENT NOTICE

You are hereby notified that the Employment Agreement between you and
MICROVISION, Inc., to which this Exhibit A is appended (the "Agreement"), does
not apply to any invention or Intellectual Property (as such term is defined in
the Agreement) which qualifies fully for exclusion under the provisions of
Section 49.44.140 of the Revised Code of Washington. Following is the text of
Washington Revised Code § 49.44.140:

Washington Revised Code § 49.44.140


Requiring assignment of employee's rights to inventions-Conditions.

(1) A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee's rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer's actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer. Any provision
which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.

(2) An employer shall not require a provision made void and unenforceable by
subsection (1) of this section as a condition of employment or continuing
employment.

(3) If an employment agreement entered into after September 1, 1979, contains a
provision requiring the employee to assign any of the employee's rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee's own time, unless (a) the invention relates (i) directly to the
business of the employer, or (ii) to the employer's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer.

I acknowledge receiving a copy of this Invention Assignment Notice:

__________________________________
Perry Mulligan
Date: _____________________________

 

--------------------------------------------------------------------------------

 